DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/31/2022.
Applicant’s election of Group II and Species B in the reply filed on 8/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The traversal is on the ground(s) that there should be no undue burden on the Examiner to consider all claims in the single application.  This is not found persuasive because Applicant has not distinctly and specifically point out the supposed errors in the restriction requirement. Applicant has not addressed how the product can only be made by the claimed process and how the process can only be used to make the claimed product. Additionally, for the species restriction Applicant has not submitted or identified evidence showing the identified species to be obvious variants nor has Applicant clearly admitted on the record that the identified species are obvious variants in lieu of evidence.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites “…forming a first conductive layer and a second conductive layer on the first protective layer, wherein a part of the first conductive layer is in the first through hole and is connected to the first electrode, and a part of the second conductive layer is in the second through hole and is connected to the second electrode;… forming a first electrical connection region and a second electrical connection region on the base, and forming a first groove and a second groove on the second protective layer, a first groove and a second groove, wherein the first groove and the second groove expose a part of the first conductive layer and a part of the second conductive layer respectively,…”. It is unclear whether the second recitation of “a part of the first conductive layer” and “a part of the second conductive layer” is referring to the previously recited “a part of the first conductive layer” and “a part of the second conductive layer” or whether the second recitation of “a part of the first conductive layer” and “a part of the second conductive layer” is a feature that is separate from and in addition to “a part…” recited first in the claim.  It is unclear if the claim requires that the first groove exposes the part of the first conductive layer in the first through hole or that the first groove expose a different portion of the first conductive layer. It is unclear if the claim requires that the second groove exposes the part of the second conductive layer in the second through hole or that the second groove expose a different portion of the second conductive layer. According to the specification there is only support for wherein the first groove and second groove expose a portion of the first conductive layer and second conductive layer however these portions do not correspond to the part of the first conductive layer and second conductive layer that are formed in the first and second through hole respectively. However, the use of the indefinite article in the second recitation of “a part” renders the claim indefinite. Applicant is advised to use a different noun to refer to the portion of the first and second conductive layers that are exposed by the first and second groove. Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 13, 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites “…forming a first groove and a second groove on the second protective layer, a first groove and a second groove, wherein the first groove and the second groove expose a part of the first conductive layer and a part of the second conductive layer respectively,…” The underlind portions contain antecedent basis issues which render the claim indefinite. Claim 13 introduces a first groove and a second groove, then requires a first groove and second groove and then refers back to the first groove and the second groove. However, it is unclear if the claim requires a single first groove and a single second groove and the “a first groove and a second groove” clause is a typo or if the claim requires two first grooves and 2 second grooves as the two instances of the recitation of “first groove” and “second groove” contain indefinite articles. Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The specification supports a single first groove and a single second groove and Applicant is encouraged to delete the italicized portion of the claim 13 above. 

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites “…forming a first piezoelectric material layer and a first electrode material layer on the substrate in sequence; removing parts of the first piezoelectric material layer and the first electrode material layer, to form a first bottom piezoelectric layer and a second bottom piezoelectric layer that are separated from each other, and a first electrode and a second circuit layer that are separated from each other; forming a second piezoelectric material layer and a second electrode material layer, wherein the second piezoelectric material layer covers the first bottom piezoelectric layer, the second bottom piezoelectric layer, the first electrode, and the second circuit layer; and removing parts of the second piezoelectric material layer and the second electrode material layer, to form the first top piezoelectric layer, the second top piezoelectric layer, and a second electrode that are separated from each other, wherein the first top piezoelectric layer covers the first bottom piezoelectric layer and the first electrode, the second top piezoelectric layer covers the second bottom piezoelectric layer and the second circuit layer, and the second electrode is on the second top piezoelectric layer, to form a first ultrasonic unit and a second ultrasonic unit.” The underlined portions render the claim indefinite. Claim 15 depends from claim 13 which already introduces a first electrode and second electrode thus the use of the indefinite article in the recitation of “a first electrode” and “a second electrode” in claim 15 makes it unclear whether claim 15 is referring to the previously cited first and second electrode or if claim 15 is referring to completely different electrodes while using the same naming convention.  Furthermore, claim 15 recites “the first top piezoelectric layer” and “the second top piezoelectric layer” however while using the definite article for these features neither feature has been recited prior to this instance. Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant is advised to ensure agreement with indefinite and definite articles in the claims to avoid antecedent basis issues.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0193903 A1 (Shi) further in view of US 2020/0035654 A1 (Chen) further in view of US 2017/0128983 A1 (Horsley).

Re claim 13, Shi teaches a manufacturing method of a wafer level ultrasonic device, comprising: 
forming an ultrasonic element (piezoelectric transducers 200) on a substrate (carrier substrate 100), wherein the ultrasonic element comprises a first electrode (first electrode 120) and a second electrode (second electrode 140) that is not connected to the first electrode; 
forming a first protective layer (isolation layer 110) on the ultrasonic element and the substrate, and forming a first through hole (first conductive holes 111) and a second through hole (second conductive holes 132) that expose a part of the first electrode and a part of the second electrode (Fig. 16); 
forming a first conductive layer (portion of first conductive plugs 172 within the contact hole) and a second conductive layer (portion of second conductive plugs 171 within the contact hole) on the first protective layer, wherein a part of the first conductive layer is in the first through hole and is connected to the first electrode, and a part of the second conductive layer is in the second through hole and is connected to the second electrode (Fig. 18); 
forming a second protective layer (permanent bonding film 155) on the ultrasonic element, the first protective layer, the first conductive layer, and the second conductive layer (155 is on the same stack as the listed layers see [0007] of the instant specification); 
providing a base (substrate 160), and connecting the base and the second protective layer (Fig. 14), wherein the base and protective layer form an opening (cavities 151), and the opening forms a closed cavity with the protective layer; 
removing the substrate (Fig. 15); 
forming a first electrical connection region (lower portion of openings formed by etching passivation layer 180) and a second electrical connection region (lower portion of openings formed by etching passivation layer 180) on the base, and forming a first groove (upper portion of openings formed by etching passivation layer 180) and a second groove (upper portion of openings formed by etching passivation layer 180) on the second protective layer, a first groove and a second groove, wherein the first groove and the second groove expose a part of the first conductive layer and a part of the second conductive layer respectively (Fig. 19), and the first electrical connection region and the second electrical connection region are in communication with the first groove and the second groove respectively (these are in physical communication as is consistent with the identification of the connection regions and grooves of the instant invention); and 
Shi does not explicitly teach filling the first electrical connection region, the second electrical connection region, the first groove, and the second groove with a metal material, so that the metal material is connected to the first conductive layer and the second conductive layer.  However, Shi does teach that the formation of the p[passivation layer and subsequent exposure of the conductive layers facilitates further packaging processes ([0157] Fig. 19).

    PNG
    media_image1.png
    259
    511
    media_image1.png
    Greyscale

Chen teaches packaging processes of piezoelectric devices wherein redistribution lines are used to connect external connectors to the electrodes of the piezoelectric devices (Fig. 7). 

    PNG
    media_image2.png
    359
    529
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to fill the openings in passivation layer 180 with metal material in the invention of Shi.
The motivation to do so is that as the openings in the passivation layer expose the first and second conductive layers it is obvious that these openings are then filled with metal conductors because this is how electrical connection can be made with the piezoelectric device for control/signal transfer for operation.
Shi does not explicitly teach wherein the bonding of the base to the second protective layer is performed in a vacuum environment nor wherein the base itself contains an opening within to form the closed cavity of Shi. However, Shi teaches boning a PMUT device layer to a base via raised portions of a bonding layer whose thickness creates a cavity when the base is bonded (Fig. 19). Shi further teaches that the shape and size of the openings may be determined by design parameters ([0156])

    PNG
    media_image1.png
    259
    511
    media_image1.png
    Greyscale

 Horsley teaches bonding a PMUT device layer to a cavity via raised bonding layer formed thereon to form a cavity when bonded to a flat-topped base (Fig. 2A). Horsley also teaches wherein the base can have an opening formed therein such that bonding the PMUT device substrate to the base via the bond portions creates a larger cavity (Fig. 2B) wherein the bonding is performed in a vacuum environment ([0025]). 

    PNG
    media_image3.png
    643
    506
    media_image3.png
    Greyscale

It would have been obvious at the time of the invention to add the invention of Horsley including forming a cavity within the base such that when the PMUT device layer is bonded to the base having an opening formed therein as taught by Horsley.
The motivation to do so is that Horsley teaches the obviousness of either using a flat topped base as taught by Shi or controlling the shape and dimensions of the cavity by forming an opening in the base for additional clearance in case the thickness of the bonding layer is not sufficient to make a cavity of the necessary dimensions for design considerations ([0025]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant has not provided an IDS the record includes the following applications assigned to Applicant and the art cited in said applications.

1. US 2021/0013026 A1 and Application number 16/874244

    PNG
    media_image4.png
    287
    483
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    257
    465
    media_image5.png
    Greyscale

2. US 2020/0191646 A1 and Application number 16/429801

    PNG
    media_image6.png
    291
    440
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    328
    427
    media_image7.png
    Greyscale

3. US 2020/0179979 A1 and Application number 16/274477

    PNG
    media_image8.png
    357
    478
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    340
    528
    media_image9.png
    Greyscale

Additionally, the following references are supplied

4. US 2020/0313073 A1 

    PNG
    media_image10.png
    239
    497
    media_image10.png
    Greyscale

5. US 2019/0262865 A1 

    PNG
    media_image11.png
    224
    517
    media_image11.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812